Citation Nr: 0522776	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-01 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Private 
Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2005 Order, the Court 
endorsed a January 2005 joint motion for remand, vacated the 
September 2003 Board decision that found the Department of 
Veterans Affairs (VA) had not received new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for peptic ulcer disease, and remanded the matter 
for compliance with the instructions in the joint motion.

In September 2003 the case was before the Board on appeal 
from an October 1997 rating decision of the VA Regional 
Office (RO) in Nashville, Tennessee.  In April 2001, the 
Board remanded the case for additional development to include 
notifying the veteran of the Veterans Claims Assistance Act 
of 2000 (VCAA).  In August 2002, the Board undertook 
additional development of the evidence under authority then 
in effect.  

In a July 2005 motion, the veteran's attorney requested an 
extension of time to provide additional evidence.  That 
motion was denied, as good cause was not shown.  As will be 
reiterated below, he will have the opportunity to supplement 
the record while the remand is pending (and thus not add 
further delay to the process).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a January 2005 Joint Motion for Remand, it is essentially 
asserted that VA ceased its efforts to search for records 
identified by the veteran prior to any federal department or 
agency advising VA that the requested records did not exist 
or that the custodian did not have them.  In short, the 
parties stated that VA did not have a basis for concluding 
that the records sought did not exist or that further efforts 
to obtain those records would be futile.  The parties 
specifically cited 38 U.S.C.A. § 5103A(b)(1), for the 
proposition that VA is obligated to assist a claimant in the 
development of the claim by making reasonable efforts to 
obtain relevant records, including private records that the 
claimant adequately identifies, and 38 C.F.R. § 3.159(c)(2), 
for the provision that VA will make as many requests as 
necessary to obtain relevant records from a federal 
department or agency.  Additionally, they cited Dixon v. 
Derwinski, 3, Vet. App. 261, 263-264 (1992), wherein the 
Court held that the decision of the Board must set forth its 
reasons or bases for concluding that a search for records 
maintained by the government which are not forthcoming has 
been properly terminated and why further attempts are not 
warranted.  

In an August 2004 Brief, the veteran's attorney asserts that 
the Board failed to advise the appellant of the information 
and evidence (including alternative forms of evidence) 
required to substantiate his claim and that VA failed to 
notify him as to which evidence he was responsible for 
furnishing and which evidence VA would assist in obtaining.  
The attorney specifically cited Dixon, supra., and invoked 
the duty to notify provisions of the VCAA, as interpreted by 
the Court in Quartuccio v.  Principi, 16 Vet. App. 183 
(2002).  

The Court Order endorsing that motion is now the "law of the 
case."  Accordingly, the case is remanded for the following:

1.  The RO should issue a VCAA letter to 
ensure that the veteran and his attorney 
are provided adequate notice as to those 
matters for which notice was deficient 
(as alleged by the attorney).  They must 
be specifically notified of the laws and 
regulations pertaining to the reopening 
of claims previously denied, of what type 
of evidence would be considered new and 
material, of what evidence the veteran 
should submit, and of what evidence VA 
will help him obtain.  To forestall 
further delay, the veteran and his 
attorney should then be asked to specify 
whether notice is adequate (i.e., whether 
they have had adequate explanation).  If 
they indicate that there is something 
they need explained in further detail, or 
allege any further notice deficiency, 
such matter must be addressed. 

2.  The RO should once again contact the 
Resource Management Center and request 
any available medical records pertaining 
to the veteran from the Memphis VAMC for 
the period of 1946 to 1953.  If the 
records do not exist or that the 
custodian does not have them, it must be 
so certified.  Efforts to obtain the 
requested records must be continued until 
either the records are found and 
associated with the claims file, or until 
there is a base for VA to conclude that 
any further attempt to obtain the records 
would be futile.  If the latter is the 
case, the basis for the determination 
must be explained for the record.  The 
veteran and his attorney must be kept 
apprised of the status of the records 
search.
 
3.  The RO should then readjudicate the 
matter on appeal, specifically 
considering the VCAA and any fruit of the 
exhaustive evidence development.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and give the veteran and his 
attorney the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the veteran until he is 
notified.

The purposes of this remand are to ensure that the 
evidentiary record is complete to the extent possible, to 
ensure that due process considerations are met, and to 
fulfill the mandates of the Court (as outlined in the Joint 
Motion).  The appellant and his attorney have the right to 
submit additional evidence and argument on the matter the 
Board is remanding to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


